Appeal and cross appeal from an order of the Supreme Court, Erie County (Patrick H. NeMoyer, J.), entered March 28, 2003. The order denied the motion of defendants Boulevard Mall, LLC and Boulevard Mall Businessmen’s Association, Inc. and the cross motion of defendant FDC #2 Corp., doing business as Enchantments Too, for summary judgment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present— Hurlbutt, J.P., Scudder, Gorski, Martoche and Hayes, JJ.